Gray, J.
Although the accounting together is a sufficient consideration to support a count upon an account stated, the defendant is not precluded from pleading and proving that the whole claim was founded in an illegal transaction. Thomas v. Hawkes, 8 M. & W. 140. Cocking v. Ward, 1 C. B. 858, 870. Kennedy v. Brown, 13 C. B. (N. S.) 677. Rundlett v. Weeber, 3 Gray, 263. In the present case, it is found as a fact that the account stated was founded upon sales of intoxicating liquors made in this Commonwealth in violation of law, and it does not appear that the account included any lawful items. It was therefore rightly ruled that the plaintiff could not recover.

Judgment for the defendants.